DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the filing made 9/7/2021.
Claims 1-20 are pending.

Allowable Subject matter
Claim(s) 1-20 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described further below.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because of the following informalities:
Claim 1 – is not numbered.
Claim 14 – depends from claim 3, the office assumes it should depend from claim 13.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, a wireless portable, thermostat assembly having a temperature setting at line 5, and later recites, a thermostat retained within the housing and having a temperature setting at line 14.  It is not clear if the “temperature setting”, first occurrence, is the same thing as the second occurrence. 
The claim also recites, near the end, “at least one wall mount having a surface for retaining a portable, wireless thermostat assembly in a moveable manner”, and it is not clear if “a portable wireless thermostat assembly” is the same as the first recited occurrence of the term.
Claims 2 and 3, 8 and 10, claims 14 and 16
Claim 2 recites “a push-contact configured for facilitating the movement of the housing relative to the wall mount from a rest position to either a first or a second position”
Dependent claim 3 recites, “the push-contact comprises a set of activation contacts, a first activation contact being positioned at the first position, and a second activation contact being positioned at the second position, the first and second activation contacts being separated by a first distance”.
The meanings of “first position” and “second position” is not clear. The term “position” in each case presumably means the orientation of the entire  “housing”, depending upon where the housing is pushed.  However, if so, then it is not clear what having the first and second activation contacts being at the first and second positions, respectively, is supposed to mean, because “position” pertains to the orientation of the housing, not a specific location within the device.        
Claims 8 and 10 have the same issue.
Claims 14 and 16 have the same issue.
Claim 7, 13 
Claim 7 recites, at lines 21-24, “. . . . at least one wall mount for retaining a portable, wireless thermostat assembly in a releasable manner; and
a wireless, portable thermostat assembly for modulating a temperature within an environment . . .” 
It is not clear if “a portable wireless thermostat assembly” is the same as the first recited occurrence of the term.
Claim 13 has a similar issue.
Claim 9 recites, “a pivotal movement or a rotational movement.”  The distinction between pivotal and rotational is not clear.  
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interests of compact prosecution, the claims are examined against the art as best as possible, notwithstanding the lack of clarity in the claims.  If amendments are made to resolve the clarity issues, new searches for prior art will be necessary.


Regarding the independent claims, the closest prior art of record is US 2013/0338839 to Rogers, US 2003/0066897 to Carner, US 2011/0110023 to Rylski, US 2012/006148 to Deligiannis.
Rogers teaches a thermostat system for modulating a temperature within an environment, the system comprising:
a wireless (abstract), thermostat assembly having a temperature setting (typical/common feature for thermostats), the wireless portable thermostat including:
a housing (Fig. 7) having a back bounding surface (702) coupled to a plurality of opposed boundary members forming a perimeter (the cylindrical body extending from 702 form a housing . . . . . whether to have a cylindrical housing, rectangle or other geometry is a matter of design preference not a patentable distinction), together the back bounding surface and the perimeter encase a display device having a graphical user interface for displaying one or more conditions pertinent to an environment (Fig. 3a-3k), the housing defining a cavity for retaining various electronic components of the wireless portable thermostat (Figs.19-20), and having one or more first contacts positioned on a surface of the housing;
a thermostat retained within the housing and having a temperature setting, the thermostat being configured for modulating a setpoint for the temperature setting (all of the electronics in the (all of the electronics inside the housing, thermostats typically modulate temperatures),
a printed circuit board retained within the housing and in communication with the display, the printed circuit board for coupling various of the electronic components one with another, the printed circuit board comprising: (par. 36, 37, Fig. 24, 25),  
a plurality of sensors (2512, Fig. 25, par. 182, “temperature.humidty sensor module 2512), each sensor configured for determining at least one of the one or more conditions pertinent to the environment, the plurality of sensors including:
a temperature sensor (par. 182) for determining a temperature of the environment, and
a humidity sensor (par. 182) for determining a humidity of the environment,
a central processing unit (CPU) for receiving a temperature modulation signal and in response thereto generating a control command for instructing a HVAC unit to initiate a cooling or heating protocol for modulating the temperature within the environment, (par. 182, Fig. 25)
a memory coupled to the CPU, the memory configured for storing one or more onboard programs; (par. 182, Fig. 25, 2503) 
a wireless communications module coupled to the CPU, the wireless communications module including a transceiver configured for being coupled to  the HVAC unit through a wireless communications network, the wireless communications module for wirelessly communicating the control command to the HVAC unit, (par. 282, Fig. 36A-H, 3626, “Zigbee RF transceiver”)
a rechargeable power source coupled to the PCB and configured for supplying energy to the various electronic components of the wireless portable thermostat; (par. 170) 
Carner teaches a portable thermostat (par. 7)
To the extent applicant disagrees that the circular housing of Rogers is not applicable to the claim, Rylski Fig. 1 teaches a rectangular thermostat housing.  
Deligiannis teaches at least one wall mount having a surface for retaining a portable, wireless thermostat assembly in a moveable manner, the surface of the wall mount having one or more second contacts, (par. 24, 34, Fig. 4a-4c)
together the wireless portable, thermostat assembly and the wall mount form a mechanical temperature assembly for generating the temperature modulation signal for increasing or decreasing the temperature setting of the thermostat in response to a physical force being applied to the housing of the thermostat (thermostats typically generate modulation signals, user interaction with the thermostat to change settings will apply some force to the housing.   
The art of record does not teach, in an obvious combination with the remainder of the claims,  
one or more first contacts positioned on a surface of the housing;
the surface of the wall mount having one or more second contacts
the physical force resulting in a rotational movement of the thermostat housing relative to the wall mount such that at least one of the one or more first contacts engage at least one of the one or more second contacts, thereby generating the temperature modulation signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763